PER CURIAM.
Two lawsuits involving the same parties and arising out of the same transaction were consolidated for trial. The plaintiff in one of the lawsuits was a general contractor who was suing a subcontractor and the subcontractor’s surety for the alleged breach of two subcontracts and for the alleged wrongful filing of a mechanic’s lien by the subcontractor. The subcontractor counterclaimed, alleging that the contractor had breached the subcontracts, and sought enforcement of its claim. In the other lawsuit the subcontractor sued the contractor, seeking to recover possession of a trailer and other personal property that had been left at the construction site and for damages, alleging that its property had been wrongfully detained by the contractor. The consolidated cases were tried by jury and verdicts were returned in favor of the subcontractor and against the contractor.
In the breach of contract action we find no reversible error. However, the replevin action must be reversed and remanded for a new trial on the issue of damages. Although the subcontractor would be entitled to some award for the wrongful detention of its property, there was no competent evidence to support the $8,325 award by the jury.
AFFIRMED in part, REVERSED in part, and remanded for a new trial in the replevin action on the issue of damages.
ALDERMAN, C. J., CROSS, J., and DURANT, N. JOSEPH, Jr., Associate Judge, concur.